AGREEMENT OF SALE
 
THIS AGREEMENT OF SALE (this “Agreement”) is entered into as of November 8,
2011, by and between TOP GEAR INC. (the “Company”) and OMRI AMOS SHALOM
(“Shalom”) and AKIVA BERGMAN (“Bergman”)  (collectively, the “Shareholders,” and
individually a “Shareholder”).
 
RECITALS
 
WHEREAS, the Company owns all (the “Subsidiary Shares”) of the issued and
outstanding shares of common stock of TGRE SubCo, Inc. (the “Subsidiary”);
 
WHEREAS, Shalom owns 6,000,000 (the “Shalom Shares”) of the issued and
outstanding shares of common stock of the Company;
 
WHEREAS, Bergman owns 1,000,000 (the “Bergman Shares”) of the issued and
outstanding shares of common stock of the Company; and
 
WHEREAS, the Shareholders desire to purchase from the Company, and the Company
desires to sell to the Shareholders, the Subsidiary Shares in exchange for the
cancellation of the Shalom Shares and the Bergman Shares.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants set forth herein and for good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto, intending
to be legally bound hereby, do hereby agree as follows:
 
1.           The Company hereby sells to the Shareholders, and the Shareholders
hereby purchase from the Company, the Subsidiary Shares.
 
2.           In consideration for the purchase of the Subsidiary Shares pursuant
to Section 1 above, (a) Shalom is contemporaneously herewith delivering to the
Company for cancellation a stock certificate(s) evidencing the Shalom Shares;
and (b) Bergman is contemporaneously herewith delivering to the Company for
cancellation a stock certificate(s) evidencing the Bergman Shares (collectively,
the “Cancellation Shares”).
 
3.           The Company hereby represents and warrants to the Shareholders that
it owns, of record and beneficially, and has good and marketable title to the
Subsidiary Shares, all of which  are free and clear of all liens, charges and
encumbrances. Each Shareholder, severally and not jointly, hereby represents and
warrants to the Company that he owns, of record and beneficially, and has good
and marketable title to such Shareholder’s Cancellation Shares, all of which are
free and clear of all liens, charges and encumbrances.
 
4.           Each of the Shareholders hereby waives any and all rights and
interests he has, had or may have with respect to the Cancellation Shares.  Each
of the Shareholders hereby accepts the Subsidiary Shares and agrees to hold the
Company harmless from any claim or liability arising out of the operations of
the Company and the Subsidiary prior to and after the date hereof.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law.  Any
provision hereof which may prove invalid or unenforceable under any law shall
not affect the validity or enforceability of any other provision hereof.
 
6.           This Agreement contains the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein, neither the Company, Shalom nor Bergman makes any
representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.
 
7.           This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.
 
[Remainder of this page intentionally left blank.]
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 
COMPANY:
 
TOP GEAR INC.
 
By:
/s/ Omri Amos Shalom
Name:
Omri Amos Shalom
Title:
President and Chief Executive Officer
 
SHAREHOLDERS:
 
/s/ Omri Amos Shalom
OMRI AMOS SHALOM
 
/s/ Akiva Bergman
AKIVA BERGMAN

 
 
- 3 -

--------------------------------------------------------------------------------

 
 